Name: Council Regulation (EEC) No 2124/84 of 23 July 1984 concerning the application of Decision No 2/84 of the EEC-Malta Association Council derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and Malta in respect of intermediate frequency transformers @Decision of the EEC-Malta Association Council No 2/84 of 23 July 1984 derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and Malta in respect of intermediate frequency transformers
 Type: Regulation
 Subject Matter: Europe;  international trade;  electronics and electrical engineering;  European construction
 Date Published: nan

 26 . 7 . 84 Official Journal of the European Communities No L 196/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2124/84 of 23 July 1984 concerning the application of Decision No 2/84 of the EEC-Malta Association Council derogating from the provisions concerning the definition of the concept of originating products laid down in the Agreement establishing an association between the European Economic Community and Malta in respect of inter ­ mediate frequency transformers THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Agreement establishing an association between the European Economic Community and Malta (') was signed on 5 December 1970 and entered into force on 1 April 1971 ; Whereas a Protocol laying down certain provisions relating to the Agreement establishing an association between the European Economic Community and Malta ( 2) was signed in Brussels on 4 March 1976 and entered into force on 1 June 1976 ; Whereas, pursuant to Article 25 of the Protocol concerning the definition of the concept of originating products and methods of administrative cooperation annexed to the Protocol referred to above and forming an integral part of the Agreement, the EEC-Malta Association Council adopted Decision No 2/84 which derogates from the Protocol concerning the rules on origin ; Whereas this Decision should be applied in the Community, HAS ADOPTED THIS REGULATION : Article 1 Decision No 2/84 of the EEC-Malta Association Council shall be applicable in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1984. For the Council The President J. O'KEEFFE (') OJ No L 61 , 14 . 3 . 1971 , p. 1 . 2 ) OJ No L 111 , 28 . 4 . 1976 , p. 3 .